DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 5, 2021 is acknowledged.  Claims 19-25 and 27-36 are pending in the application. Claims 1-18 and 26 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-25 and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 19 has been amended to recite “the at least one forward osmotic membrane being configured to pass water therethrough while preventing other constituent components of human breast milk from passing therethrough” at lines 10-13.  While the instant specification teaches water passing through the forward osmotic membrane, the specification makes no mention of the membrane being configured to prevent other constituent components of human breast milk from passing therethrough.  See paragraphs [0014], [0035], [0036], and [0038] of the instant specification (vitamin A and phosphorus appear to have NOT been prevented from passing through the membrane).
SEE ALSO newly added claim 36 at lines 10-13.
Newly added claim 36 also recites “wherein the forward osmotic membrane assembly comprises an expandable sheet of material so that the volume of the interior chamber of the pouch can increase as water from the expressed human breast milk is drawn into the interior chamber of the pouch and the expandable sheet of material expands” at lines 25-30.  While the instant specification provides support for the forward osmotic membrane assembly comprising an expandable sheet of material and water from the breast milk is drawn into the interior of the pouch, the instant specification does not disclose the volume of the interior of the pouch can increase or the expandable sheet of material expands as presently claimed.  See paragraphs [0006], [0014], and [0022] of the instant specification.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-25 and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 19 recites “preventing other constituent components of human breast milk from passing therethrough” at lines 12-13.  It is unclear what exactly is encompassed by the phrase “other constituent components of human breast milk”.  Additionally, it is uncertain exactly which constituent components of human breast milk (e.g., fats, sugars, minerals, proteins, etc.) are prevented from being passed through.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 36, lines 12-13
Independent claim 36 recites “wherein the forward osmotic membrane assembly comprises an expandable sheet of material so that the volume of the interior chamber of the pouch can increase as water from the expressed human breast milk is drawn into the interior chamber of the pouch and the expandable sheet of material expands” at lines 25-30.  Given that the forward osmotic membrane assembly is attached to a cap and the cap is attached to the container during the method (see lines 6-7 and 15-19), it is unclear exactly how the expandable sheet of the forward osmotic membrane 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-23, 25, 27, 29-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. WO 2006026878 (hereinafter “Davis”) in view of Koyazounda WO03067996 (hereinafter “Koyazounda”) (refer to the corresponding Machine Translation), Revanur et al. US 20120080378 (hereinafter “Revanur”), and Zebedee et al. GB 2429451 (hereinafter “Zebedee”).
With respect to claims 19-23, 25, 27, 29-33, and 36, Davis discloses obtaining a mother’s milk and adding fortifiers, enriching (i.e., the human component or fortifier is enriched with respect to the product as originally and naturally derived from the mammary secretion in at least one of its aqueous and/or nonaqueous natural 
However, Davis does not disclose attaching a forward osmotic membrane assembly to a cap for the container, wherein the forward osmotic membrane assembly comprises a pouch, wherein the pouch is formed from at least one forward osmotic membrane sealingly configured to define an interior chamber, and further wherein a draw material is disposed within the interior chamber of the pouch; attaching the cap to the container and bringing the expressed human breast milk into direct contact with the forward osmotic membrane assembly so that the forward osmotic membrane assembly exhibits an osmotic draw property on water in the expressed human breast milk; allowing the forward osmotic membrane assembly to draw at least a portion of the water from the expressed human breast milk contained in the interior volume of the container into the interior chamber of the pouch, thereby concentrating the expressed human breast milk remaining in the interior volume of the container; removing the cap, the forward osmotic membrane assembly, and the water that has been drawn out of the human breast milk and into the interior chamber of the pouch, from the container so that the forward osmotic membrane assembly no longer contacts the concentrated 
Koyazounda discloses stabilizing fruit or vegetable puree by carrying out osmotic dehydration of the puree in the presence of a dehydrating agent in powder or granules (claim 29), for example sugar (such as sucrose-claim 22) or a mixture of sugars (claim 21), by means of a separating film allowing the exchange of water between the puree and the dehydrating agent.  The puree is placed into a bowl (container), the puree is covered with the separating film, a layer of the dehydrating agent is deposited on the separating film, and a cover is placed on the bowl.  The osmotic dehydration process is carried out without the addition of heat or forced air movement (claims 32 and 33).  The osmotic dehydration process relies on a mechanism for diffusing water through a flexible exchange surface, acting as a membrane (forward osmotic membrane).  It can be carried out a room temperature and allows the subtraction of water without physical change or modification of the qualitative composition of the product to be dehydrated.  After a period of time (claim 23), the cover is removed and the exchanger film is removed from the puree in the bowl (P1, 1st paragraph; P3, 1st – 4th and 6th-8th; P4, 4th, 5th , and 7th – 8th paragraphs; P5, 2nd, 3rd, and 6th – 8th paragraphs; P6, 1st and 5th paragraphs; P8, 4th-7th paragraphs; and P10, 1st paragraph; & Fig. 1-2).
Revanur discloses an assembly for forward osmosis containing a single membrane or multiple membranes arranged in a predetermined configuration.  The forward osmosis membranes have enhanced formability and flexibility.  Forward osmosis pouches or bags can be prepared by hot melt sealing, glue sealing, or ultrasonic welding.  In one embodiment, the membrane is sealed to a sheet of plastic 
Zebedee discloses an absorbing system for a container, such as food packages containing food or drinks.  A pouch, comprising an absorber for moisture, may be manufactured as a discrete entity enclosing the absorber and then placed within the package (before or after the contents of the container are added).  The pouch may be placed loose within the sealed package or it may be attached to an inside surface, preferably the lid, and the lid would be used to seal the container after it has been filled with the contents.  The absorbing pouch may be attached to the inner surface of the food containers such that at least part of the permeable membrane remains exposed to the contents, and the contents of the container may be liquid (such as beverages) (Abstract; P2, L27-34; P3, L3-8 and 22-31; P8, L18-33; and P9, L19-22).
Based upon the fact that Davis, Koyazounda, Revanur, and Zebedee similarly teach removal of at least a portion of water from contact with foodstuff by utilizing membranes, Koyazounda discloses thermal techniques have proved to be catastrophic th paragraph; P2, 3rd, 4th, and 7th paragraphs; and P10, 1st and 2nd paragraphs), Revanur discloses practicing forward osmosis does not depend critically on the overall shape of the membrane (paragraph [0007]), Zebedee discloses the taste of the contents does not deteriorate (P8, L14-16; and P11, L2-4), and Davis discloses drying and/or membrane separation as possible separation steps in the method and is not limited to the container, membrane, or the method used to concentrate human milk (P4, L17-19; and P7, L15-P8, L4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any membrane and container, including a forward osmotic membrane assembly attached to the lid of the container, in Davis with the expectation of successfully concentrating the human breast milk without damaging its components (nutrients, vitamins, minerals, and fat).  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 24, 28, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. WO 2006026878 (hereinafter “Davis”) in view of Koyazounda WO03067996 (hereinafter “Koyazounda”) (refer to the corresponding Machine Translation), Revanur et al. US 20120080378 (hereinafter “Revanur”), and Zebedee et al. GB 2429451 (hereinafter “Zebedee”) as applied to claims 19 and 27 above, and in further view of Fialkowski US 20070084819 (hereinafter "Fialkowski").
With respect to claims 24, 28, 34, and 35, modified Davis does not disclose the container comprises measurement indicia or feeding the breast milk from the container to the infant.
Fialkowski discloses beverage containers suitable for feeding infants comprising a nipple assembly sealingly and removably affixed to the open end of the bottle and volume indicator markings.  After the desired beverage components are added to the bottle, the collar with the nipple is threaded snugly onto the bottle, resulting in a bottle ready to use for nursing an infant (paragraphs [0002], [0010], [0013], [0041], [0061]-[0063], and [0065]; and Figures 1-3).
Based upon the fact that Davis and Fialkowski similarly teach filling a liquid suitable for consumption by an infant into a container, Davis teaches measuring the volume of the un-concentrated and concentrated breast milk (P9, L27-P10, L1), and the simple selection of a particular container does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Fialkowski to select a container comprising measurement indicia based upon its suitability for its intended purpose.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered, but they are unpersuasive. 
Applicant argues looking first at Davis, Davis discloses the extraction of breast milk fortifiers from a first batch of expressed breast milk, and then adding the breast milk fortifiers extracted from the first batch of expressed breast milk to a second, different batch of expressed breast milk so that the second, different batch of breast milk is nutritionally enhanced. Thus, with Davis, while the second batch of expressed breast milk may be nutritionally enhanced by the addition of the breast milk fortifiers extracted from the first batch of expressed breast milk, the second batch of expressed breast milk has not had any constitute components removed from the expressed breast milk - it has only had breast milk fortifiers added. 
Examiner disagrees.  While Davis teaches obtaining a mother’s milk and adding fortifiers, Davis is not limited to this embodiment since the reference also teaches obtaining a mother’s milk and enriching (i.e., the human component is enriched with respect to the product as originally and naturally derived from the mammary secretion in at least one of its aqueous and/or nonaqueous natural constituents, and the source material is treated such that a constituent(s) is/(are) enriched), deriching (constituents In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues the absorbing system of Zebedee is quite different than Applicant's claimed forward osmotic membrane assembly for concentrating expressed human breast milk, and Applicant's claimed method of using its forward osmotic membrane assembly to draw water out of expressed human breast milk so as to provide concentrated expressed human breast milk.  There is no teaching or suggestion that the membrane of Zebedee is selectively permeable. Furthermore, there is no teaching or suggestion that the membrane of Zebedee is configured to pass water therethrough while preventing other constituent components of human breast milk from passing therethrough, as is now required by amended claim 19 of the present application.  Additionally, there is no teaching or suggestion that the membrane of Zebedee is placed into direct contact with the liquid within the container while it is attached to cap 12 of bottle 14, as is also now required by amended claim 19 of the present application. Indeed, Zebedee teaches that the membrane is positioned remote from the liquid in the container so that the oxygen-scavenging material carried by the membrane is always accessible to the gases that accumulate in the space between the liquid and the cap in order to provide the desired function - note that if the membrane of Zebedee were to be immersed in the liquid of the container, the gases would not be able to contact the oxygen-scavenging material, thereby frustrating the desired function of Zebedee.  Thus, even if, arguendo, Zebedee were to be combined with Davis, 
Examiner disagrees.  While Zebedee does not disclose all the features of the presently claimed invention, Zebedee is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, the configuration/orientation of the cap/lid, pouch, and container (Abstract; P2, L27-34; P3, L3-8 and 22-31; P8, L18-33; and P9, L19-22), and in combination with Koyazounda, Revanur, and the primary reference Davis, discloses the presently claimed invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Applicant is reminded as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
Applicant argues none of the references cited by the Examiner teach or suggest a forward osmotic membrane assembly comprising an expandable sheet of material as called for in claim 36.
Examiner disagrees. As discussed above, it is unclear exactly how the expandable sheet of the forward osmotic membrane assembly expands during the method since the assembly is confined to a restricted space within the cap and the container.  Additionally, Revanur, as discussed above, teaches the membrane is sealed to a sheet of plastic film in one embodiment, the pouch is used to draw water into the pouch, and the pouch incorporates a window made of the membrane that enables the bag to fill (swell) in volume (claims 25, 27, 30-31, and 36) (Abstract; and paragraphs [0010], [0011], [0031], [0041], [0042], and [0072]-[0075] and Table 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793